Citation Nr: 0829299	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as anxiety/panic attacks.

3.  Entitlement to service connection for sleep disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in September 2005, 
and a substantive appeal was received in November 2005.  

The Board notes that the issue of service connection for 
ingrown toenail was also on appeal from the July 2004 rating 
decision.  However, the veteran's November 2005 substantive 
appeal indicated that the no longer wished to appeal this 
issue.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration of these issues.  See 38 
C.F.R. § 20.204

The issues of entitlement to service connection for an 
acquired psychiatric disability and sleep disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric 
disability, described as depression and anxiety, was denied 
by an August 2001 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for acquired psychiatric disability 
has been received since the August 2001 rating decision. 


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied entitlement 
to service connection for acquired psychiatric disability, 
described as depression and anxiety, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 2001 rating decision denying service connection for an 
acquired psychiatric disability; and thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for an acquired psychiatric 
disability, described as depression and anxiety, was denied 
by the RO in an August 2001 rating decision because there had 
been no of treatment for an acquired psychiatric disability 
in service and no evidence linking the claimed disability to 
service.  The veteran was informed of the rating decision, 
but failed to initiate an appeal to this decision by filing a 
notice of disagreement.  Under the circumstances, the Board 
finds that the August 2001 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in April  2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board notes that 
it is not bound by the RO's determination and must conclude 
whether new and material evidence has been received to reopen 
the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the August 2001 rating decision, additional evidence 
has been associated with the claims file, including VA 
treatment records; internet publications; a private medical 
statement; and an August 2005 lay statement from T.M. who 
claims to have served with the veteran.  Significantly, in 
the August 2005 lay statement T.M. stated that he recalled 
that someone had made a homosexual attempt on the veteran and 
he recalled reporting the incident to the Commander.   

The Board finds that this statement is new and material.  The 
evidence is new as it is not redundant of evidence already in 
the record at the time of the last final rating decision.  
The evidence is material because it relates to the 
unestablished fact of whether a sexual assault was made on 
the veteran while in service, which the veteran claims is the 
underlying cause of his current acquired psychiatric 
disability, and, thereby, necessary to substantiate his 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A.  § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for an acquired psychiatric 
disability.  To that extent, the appeal is granted, subject 
to the remand instructions below. 


REMAND

The present appeal includes the claims of entitlement to 
service connection for an acquired psychiatric disability and 
sleep disorder.  Initially, the Board notes that in an 
undated Report of Contact as well as his hearing testimony, 
the veteran has indicated that he has received ongoing 
medical treatment for his disabilities at the VA.  However, 
the most recent VA medical records in the claims are from 
September 2005 from the Tampa Bay VA Medical Center and from 
the Atlanta VA Medical Center.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from September 2005 to the 
present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. 
App. 611 (1992).   

The RO should also take appropriate action to attempt to 
verify that T.M. served with the veteran.  

Further, based on the statements of record as well as the 
veteran's hearing testimony, it appears that in the 
alternative, the veteran is claiming that his acquired 
psychiatric disability and his sleep disorder are secondary 
to his service-connected psoriasis, and the medications 
necessary to treat this disability.  With respect to his 
acquired psychiatric disability, the veteran was afforded a 
VA fee-based examination in April 2001.  However, the 
examination did not give an opinion as to whether the 
veteran's acquired psychiatric disability is proximately due 
to or has  been aggravated by his psoriasis, including 
medications.  See Allen v. Brown, 7 Vet.App. 439 (1995).   
Further, the veteran has not been afforded a VA examination 
with respect to his sleep disorder.  Under the circumstances, 
the Board finds that a VA examination should be afforded to 
the veteran to determine whether the veteran's acquired 
psychiatric disability and sleep disorder are proximately due 
to or aggravated by the veteran's service-connected 
psoriasis, including medications,  pursuant to 38 C.F.R. 
§ 3.310.    

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, in 
light of the additional evidence, the VA examination should 
also determine whether the veteran's acquired psychiatric 
disability and sleep disorder are related to service.  

Lastly, the veteran has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection under a secondary 
theory entitlement pursuant to the VCAA.  Thus, in view of 
the need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issues on appeal.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 
(2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate the 
issues on appeal under a secondary 
service connection theory of entitlement 

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from September 2005 to the present.  

3.  Appropriate action should be taken to 
attempt to verify that T.M. served with 
the veteran.  

4.  The veteran should be scheduled for 
appropriate VA examination(s) with regard 
to his psychiatric disability and sleep 
disorder claims.  It is imperative that 
the claims files be made available to the 
examiner(s) for review in connection with 
the examination(s).  After reviewing the 
claims files and examining the veteran, 
the appropriate examiner(s) should 
clearly delineate all current acquired 
psychiatric disabilities and determine 
whether the veteran suffers from a 
separate sleep disorder.  Thereafter, the 
appropriate examiner(s) should respond to 
the following:

     a)  Is there medical evidence of 
behavioral changes or mental health 
problems during the veteran's service 
which suggest that the claimed sexual 
assault actually occurred? 

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any acquired psychiatric disability 
and any sleep disorder are directly 
related to the veteran's service?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any acquired psychiatric disability 
and any sleep disorder are proximately 
due to, or caused by, the veteran's 
service-connected psoriasis, including 
medications for psoriasis?

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any acquired psychiatric disability 
and any sleep disorder have been 
aggravated by the veteran's service-
connected psoriasis, including 
medications for psoriasis?

5.  Thereafter, the service connection 
issues remaining on appeal should be 
readjudicated under both direct and 
secondary (including by aggravation) 
theories.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


